DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
(A) providing at least one user account managed by at least one remote server, wherein the user account is associated a personal computing (PC) device; 

(C) prompting the user account to enter at least one financial assumption for the entity profile with the PC device; 
(D) relaying the financial assumption from the PC device to the remote server, if the financial assumption is entered by the user account; 
(E) generating a predictive financial model for the entity profile in accordance to the historical financial information and the financial assumption with the remote server; 
(F) setting at least one financial goal in accordance to the predictive financial model with the remote server; 
(G) tracking current financial information for the entity profile with the remote server;  
(H) compiling the current financial information and the financial goal into a financial progression scorecard with the remote server; and,
(I) displaying the financial progression scorecard with the PC device.  
THE LIMITATIONS OF 
(A) providing at least one user account; 
(B) providing at least one entity profile for the user account, wherein the entity profile includes historical financial information; 
(C) prompting the user account to enter at least one financial assumption for the entity profile; 
(D) relaying the financial assumption, if the financial assumption is entered by the user account; 

(F) setting at least one financial goal in accordance to the predictive financial model; 
(G) tracking current financial information for the entity profile;  
(H) compiling the current financial information and the financial goal into a financial progression scorecard; and,
(I) displaying the financial progression scorecard; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “server” and “PC device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “server” and “PC device”, language; “providing”, “prompting”, “relaying”, “generating”, “setting”, “tracking”, “compiling”, and “displaying” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction of providing a financial analysis.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “providing”, “prompting”, “relaying”, “generating”, “setting”, “tracking”, “compiling”, and “displaying” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 2-10 further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing 

Therefore, claims 1-10 are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Fellowes, U.S. Patent Application Publication Number 2010/0280935.
As per claim 1, Fellowes explicitly teaches:  

(B) providing at least one entity profile for the user account, wherein the entity profile includes historical financial information; (Fellowes 20100280935 at paras. 63-65)
(C) prompting the user account to enter at least one financial assumption for the entity profile with the PC device; (Fellowes 20100280935 at paras. 63-65)

(E) generating a predictive financial model for the entity profile in accordance to the historical financial information and the financial assumption with the remote server; (Fellowes at paras. 89-91)
(F) setting at least one financial goal in accordance to the predictive financial model with the remote server; (Fellowes 20100280935 at paras. 63-65) (" The user may provide answers to the questions (and system 101 may receive the answers). Application 103 may then validate the data from the provided answers and store the newly created instance of the goal in database 109 or elsewhere in system 101.")
(G) tracking current financial information for the entity profile with the remote server;  (Fellowes 20100280935 at paras. 39-41) ("In some implementations, application 103 may include one or more modules 107a-107n. Modules 107a-107n may provide one or more features and functions such as, for example, various user interfaces, creation of goals, user-driven goal tracking, automated goal tracking and notification, behavioral modeling, assisting in the selection of appropriate goals (e.g., automated goal creation/recommendation), messaging, suggesting and managing incentives, integrating goals and incentives with system 101, user interface experimentation, data analysis, data normalization, data categorization, financial product selection/recommendation, and/or other features and functions.")
(H) compiling the current financial information and the financial goal into a financial progression scorecard with the remote server; and, (Fellowes 20100280935 at 
(I) displaying the financial progression scorecard with the PC device.  (Fellowes 20100280935 at paras. 14-16, 22-24, 57-61, and 70-72) ("For example, if a user is failing to meet a goal to save for their child's college education at a particular school, the application can evaluate whether alternative schools would fit the user's requirements (leading to a “revise your goals” message), or whether the user has previously fallen behind on goals but eventually completes them (leading to a “you've done so well in the past” message). Messaging may also be used to notify users regarding other features of the application and/or to otherwise provide information or news to users. Intelligent message delivery may be employed to estimate/determine what messages to send, when to send them, how to send them, how often to send them, and/or other messaging parameters so as to increase the effectiveness/usefulness of messaging within the application.")
As per claim 2, Fellowes explicitly teaches:  providing a plurality of financial directives stored on the remote server; prompting the user account to select a desired directive from the plurality of financial directive before step (E);  relaying the desired directive from the PC device to the remote server, if the desired directive is selected by the user account; and,  further executing step (E) by modifying the predictive financial model in accordance to the desired directive.  (Fellowes at paras, 101-104) ("FIG. 6 illustrates a process 600, which is an example of a semi-automated process for goal selection/creation/suggestion according to various implementations of the invention.  Process 600 may include an operation 601 wherein all of the available goals from system 101 may be selected from a database of system 101 (e.g., a database from 109a-109n). In an operation 603, the characteristics/user information associated with a particular user may be accessed/retrieved/derived or otherwise obtained. In an operation 605, each of the goals from the available goal set is evaluated with respect to the user characteristics (e.g., the user information is applied to stored goal information associated with the available goals). This evaluation serves as a filter for the set of all possible goals to remove goals for which the user is not suited or eligible. For example, if the user does not own a home, then goals regarding home improvements would not be displayed.")
As per claim 6, Fellowes explicitly teaches:  retrieving the historical financial information with the remote server during step (B);  parsing the historical financial information for errors with the remote server;  correcting the errors in the historical financial information with the remote server; parsing the historical financial information for duplicate information with the remote server; eliminating the duplicate information 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Fellowes, U.S. Patent Application Publication Number 2010/0280935; in view of Wright, U.S. Patent Application Publication Number 2014/0136383.
As per claim 3, Fellowes does not explicitly teach, however, Wright explicitly teaches:  providing the desired directive as a sales-growth directive; and, receiving a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fellowes and Wright to provide a system to permit iterative alterations based upon proposed or hypothetical fact patterns to provide a user with reliable projections of potential goal planning scenarios based on particular events in the user's financial situation. It may also be desirable that the iterative process allows updates and revisions to the user's financial planning that takes into account actual changed financial circumstances. (Wright at Abstract and paras. 8-13)
As per claim 4, Fellowes does not explicitly teach, however, Wright explicitly teaches:  providing the desired directive as a cash-growth directive; and,  receiving a desired amount of cash reserve as the financial assumption with the PC device after step (C).  (Wright 20140136383 at paras. 130-140)
Therefore, it would have been prima facie
As per claim 5, Fellowes does not explicitly teach, however, Wright explicitly teaches:  providing the desired directive as a debt-reduction directive; receiving an amount of asset purchases as the financial assumption with the PC device after step (C).  (Wright 20140136383 at paras. 130-140)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fellowes and Wright to provide a system to permit iterative alterations based upon proposed or hypothetical fact patterns to provide a user with reliable projections of potential goal planning scenarios based on particular events in the user's financial situation. It may also be desirable that the iterative process allows updates and revisions to the user's financial planning that takes into account actual changed financial circumstances. (Wright at Abstract and paras. 8-13)

Claim 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Fellowes, U.S. Patent Application Publication Number 2010/0280935; in view of Block, U.S. Patent Application Publication Number 2003/0172013.
As per claim 7, Fellowes does not explicitly teach, however, Block explicitly teaches:  providing the historical financial information with at least one previous profit-and-loss statement, at least one previous balance-sheet statement, and at least one previous cash-flow statement; providing a set of accounting relationships known between a profit-and- loss statement, a balance-sheet statement, and a cash-flow statement; and, further executing step (E) by extrapolating the predictive financial model with the set of accounting relationships from the previous profit-and-loss statement, the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fellowes and Block to provide a system to acquire, organize, record, analyze and plan all the relevant financial and non-financial business metrics required by a company's management, suppliers, creditors, shareholders, regulators, etc. This includes all the 
As per claim 8, Fellowes does not explicitly teach, however, Block explicitly teaches:  wherein the at least one financial goal includes an annual goal and monthly goals for a profit-and-loss statement, an annual goal and monthly goals for a balance-sheet statement, an annual goal and monthly goals for a cash-flow statement, an annual goal and monthly goals for a debt-related supporting schedule, and an annual goal and monthly goals for a property, plant, and equipment-related supporting schedule.  (Block 20030172013 at paras. 10-20, 91-93, and 98-100)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fellowes and Block to provide a system to acquire, organize, record, analyze and plan all the relevant financial and non-financial business metrics required by a company's management, suppliers, creditors, shareholders, regulators, etc. This includes all the internally generated metrics and external metrics such as data related to the economy, a particular industry, weather conditions, etc.  (Block at Abstract and paras. 4-10)
As per claim 9, Fellowes does not explicitly teach, however, Block explicitly teaches:  wherein the at least one financial goal further includes an annual goal and monthly goals for subcategories of the profit-and-loss statement.  (Block 20030172013 at paras. 10-20, 91-93, and 98-100)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fellowes and Block to provide a system to acquire, organize, record, analyze and plan 

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Fellowes, U.S. Patent Application Publication Number 2010/0280935; in view of Lee, U.S. Patent Application Publication Number 2015/0161606.
As per claim 10, Fellowes does not explicitly teach, however, Lee explicitly teaches:  providing a social networking system, wherein the social networking system is communicably coupled to the remote server; monitoring the social networking system for at least one mention related to the entity profile with the remote server; relaying a social-mention notification from the remote server to the PC device, if the mention related to the entity profile is detected by the remote server;  and, displaying the social-mention notification with the PC device.  (Lee 20150161606 at paras. 55-60) (" In accordance with this disclosure, one or more databases are provided that comprise a second set of information. The second set of information includes social media information indicative of consumer sentiment of a merchant for a defined time period. The second set of information is retrieved from, for example, TWITTER, FACEBOOK, FOURSQUARE, GOOGLE+, YELP, AMAZON.COM customer reviews, FOURSQUARE, PINTEREST, PATCH.COM, ANGIESLIST.COM, EPINIONS.COM, newspapers, and/or magazines. Preferred processes for social media data mining to obtain information regarding consumer sentiment of a merchant are described herein. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fellowes and Lee to provide a system to leverage up-to-date public sentiment regarding merchants and businesses and merchant aggregated payment card transaction data, in a way that enables merchants to more closely monitor the financial condition of their businesses.  (Lee at Abstract and paras. 4-12) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693       

/CHO KWONG/Primary Examiner, Art Unit 3693